DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 03/30/2021. In virtue of this communication, claims 1 – 14 are currently pending in the instant application.
Claim Objections
2.	Claim 14 is objected to because of the following informalities: the limitations in the claim is unclear. It seems missing some words in the claim since it is not sure which element the apparatus to determine. Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zelinka (EP 3,151,619 A1).
Regarding claim 1, Zelinka discloses an apparatus, provided in use in a first device (i.e., 340A in Fig. 6), said apparatus comprising: at least one processor and at least one memory including a computer program code, the at least one memory and computer program code configured to, with the at least one processor (see [0018]), cause the apparatus at least to: 
receive first information about a context (i.e., identifier) provided by a controller (i.e., Location provider system 320 in Fig. 6), said first information received from a base station (see Fig. 6, [0069] for the mobile device receives request 354A which includes a message requesting that the receiving mobile device broadcast a location broadcast message on a second (e.g., WiFi) communication network, and the request 354A includes a first MAC address that location provider system assigned to participating mobile device 340A as a temporary identifier, wherein the request 354A is sent via a cellular network 310 which has fixed cellular infrastructure elements (e.g., cellular tower base stations), thus obviously the information is received from a base station); and 
cause the first device to transmit one or more ping messages (i.e., location broadcast messages 356 A) to one or more second devices (i.e., 330 in Fig. 6) (see Fig. 6, [0070] for in response to receiving request 354A, the location assistance module 344A of participating mobile device 340A causes a location broadcast message 356A (each include an identifier associated with the respective participating mobile device 340) to be transmitted via the second (i.e., WiFi) communication network), said one or more ping messages comprising information about said context which causes one or more second devices to reply to the controller (see [0071] for after receiving the location broadcast messages 356 each include an identifier associated with the respective participating mobile device 340, the location crowdsourcing module 334 generates a report 360 based on the location broadcast messages 356, and causes the querying mobile device 330 to transmit the report 360 to location provider system 320 via the first (i.e., cellular) communication network).
Zelinka teaches that broadcast a location broadcast message on a second (e.g., WiFi) communication network, wherein the location broadcast messages each include an identifier associated with the respective participating mobile device, and participating mobile devices 340A and 340B automatically broadcast when configured as WiFi hotspots, thus obviously teaches the broadcast messages in WiFi network are  ping messages. 
Regarding claim 2, Zelinka discloses wherein the at least one memory and computer program code is configured to, with the at least one processor, cause the apparatus to cause a request to be transmitted to the controller via the base station for the context, the first information about the context being received in response to the request (see Fig. 7, [0067], [0069] for after receiving the request 352, the participant identification module 322 identifies one or more participating mobile devices that potentially are physically proximate to querying mobile device, and the location provider system send the request 354A which includes a message requesting that the receiving mobile device broadcast a location broadcast message on a second (e.g., WiFi) communication network, and the request 354A includes a first MAC address that location provider system assigned to participating mobile device 340A as a temporary identifier).
Regarding claim 3, Zelinka discloses wherein the at least one memory and computer program code is configured to, with the at least one processor, cause the apparatus to receive second information about radio resources from the base station and cause the first device to use the radio resources to transmit the one or more ping messages (see [0069], [0070] for requesting broadcast a location broadcast message on a second (e.g., WiFi) communication network).
Regarding claim 4, Zelinka discloses wherein the at least one memory and computer program code is configured to, with the at least one processor, cause the apparatus to cause a request to be transmitted to the controller via the base station for the radio resources, the second information (i.e., MAC address) about the radio resources being received in response to the request (see Fig. 6, Fig. 7, [0067] – [0071]).
Regarding claim 5, Zelinka discloses wherein the at least one memory and computer program code is configured to, with the at least one processor, cause the apparatus to cause communication between the first device and one or more of the second devices via the controller after the ping message has been received by the respective second device (see Fig. 6, Fig. 7, [0071] for after receiving the location broadcast messages 356, the location crowdsourcing module 334 generates a report 360 based on the location broadcast messages 356, and causes the querying mobile device 330 to transmit the report 360 to location provider system 320 via the first communication network, wherein the report 360 includes an indication of a signal strength (e.g., measured power level) of each location broadcast message 356 as received by querying mobile device 330, and/or includes identifiers of participating mobile devices 340A and 340B).
Regarding claim 6, Zelinka discloses an apparatus, provided in use in a second device (i.e., 330 in Fig. 6), said apparatus comprising: at least one processor and at least one memory including a computer program code, the at least one memory and computer program code configured to, with the at least one processor (see [0018]), cause the apparatus at least to: 
receive a ping message (i.e., location broadcast messages 356A) which is transmitted by a first device (i.e., 340A in Fig. 6), said message comprising information about a context associated with a controller (i.e., Location provider system 320 in Fig. 6) (see Fig. 6, [0069], [0070] for the location assistance module 344A of participating mobile device 340A causes a location broadcast message 356A (each include an identifier associated with the respective participating mobile device 340) to be transmitted via the second (i.e., WiFi) communication network, wherein the request 354A includes a first MAC address that location provider system assigned to participating mobile device 340A as a temporary identifier); and 
cause a message to be transmitted to the controller using the context associated with the controller (see [0071] for after receiving the location broadcast messages 356 each include an identifier assigned by the controller, which associated with the respective participating mobile device 340, the location crowdsourcing module 334 generates a report 360 based on the location broadcast messages 356, and causes the querying mobile device 330 to transmit the report 360 to location provider system 320).
Zelinka teaches that broadcast a location broadcast message on a second (e.g., WiFi) communication network, wherein the location broadcast messages each include an identifier associated with the respective participating mobile device, and participating mobile devices 340A and 340B automatically broadcast when configured as WiFi hotspots, thus obviously teaches the broadcast messages in WiFi network are  ping messages. 
Regarding claim 7, Zelinka discloses wherein the at least one memory and computer program code is configured to, with the at least one processor, cause the apparatus to determine that support which is requested in said at least one ping message can be provided, and provide in the message to be transmitted to said controller information indicating that the support which is requested (i.e., location request 352) can be provided (see clause 3 for identifying the one or more participating mobile devices 340A , 340B that potentially are physically proximate to the querying mobile device 330, and see [0045], [0060], [0070] for the location assistance module 344A of participating mobile device 340A causes a location broadcast message 356A to be transmitted in WiFi network (which includes a signal strength) to the device 330 for generate a report to the location provider system).
Regarding claim 8, Zelinka discloses wherein the at least one memory and computer program code is configured to, with the at least one processor, cause the apparatus to determine that support which is requested in said at least one ping message can be provided in response to input requested from an associated user of the device (see location request 352 from a user of the querying mobile device 330).
Regarding claim 9, Zelinka discloses wherein the at least one memory and computer program code is configured to, with the at least one processor, cause the apparatus to cause communication between the second device and a device (i.e., crowdsourcing database) via the controller after the message has been transmitted to the controller (see [0072] for the report 360 includes identifying information (e.g., MAC addresses) corresponding to participating mobile devices 340A and 340B, the location determination module 324 retrieves the known locations from the database using the identifying information).
Regarding claim 10, Zelinka discloses wherein the ping message comprises one or more of: session identity information; and information about support required from the second device and/or an associated user (see [0108],  [0133], [0167] for SSID).
Regarding claim 11, Zelinka discloses where the information about support comprises a group identifier and optionally one or more subgroup identifiers (see clause 3 for identifying the one or more participating mobile devices 340A , 340B (including an identifier of the respective participating mobile device) that potentially are physically proximate to the querying mobile device 330, and see clause 6 for the querying mobile device and the one or more participating mobile devices are associated with a common group specified in a social network).
Regarding claim 12, Zelinka discloses wherein the ping message comprises location information associated with the first device (see [0167] for the received location broadcast messages include information identifying a current location of the respective participating mobile devices that sent the location broadcast message).
Regarding claim 13, Zelinka discloses an apparatus, provided in use in a controller (i.e., Location provider system 120 in Fig. 2), said apparatus comprising: at least one processor and at least one memory including a computer program code, the at least one memory and computer program code configured to, with the at least one processor (see [0018]), cause the apparatus at least to: 
receive a request for a context from a first device (i.e., 130 in Fig. 2) (see Fig. 2, [0035] for the location request 152 is transmitted from querying mobile device 130 to location provider system 120 via the first (e.g., cellular) communication network); 
cause a message to be transmitted from the controller to the first device via a base station, said message comprising first information about the context (see [0037] for the querying mobile device 130 receiving a message from location provider system 120 indicating that the identification process 210 to identify participating mobile devices (i.e., 140A, 140B) has been completed and/or location broadcast message requests 154 have been sent, and solid horizontal lines in Fig. 2 represent communications via a first communication network (e.g., via a cellular network, see [0034]) thus obviously via a base station); and
 receive one or more responses (i.e., report 160A, 160B) from one or more second devices (i.e., 140A, 140B in Fig. 2) using the context, the one or more responses being to one or more ping messages (i.e., location broadcast messages 156) transmitted by the first device (see Fig. 2, [0037] – [0041] for receiving the report from the devices 140A, 140B response to the location  broadcast message 156 transmitted by the querying mobile device 130 via the second communication network (e.g., dotted horizontal lines in Fig. 2 represent communications via a WiFi network, see [0034).
Zelinka teaches that the location broadcast messages each include an identifier associated with the respective participating mobile device, and the querying mobile device 130 begins a mode of operation 214 (e.g., operation as a WiFi hotspot) and transmits the location broadcast message 156 via the second (e.g., WiFi) communication network, thus obviously teaches the broadcast messages in WiFi network are  ping messages. 
Regarding claim 14, Zelinka discloses wherein the at least one memory and computer program code is configured to, with the at least one processor, cause the apparatus to determine based on the one or more responses which one or more second devices the controller is to communicate with via one or more base stations (see report 160A, 160B to the location provider system with solid horizontal lines in Fig. 2 represent communications via a first communication network (e.g., via a cellular network, see [0034]) thus obviously via a base station).




*4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (Pub # US 2019/0020993 A1) in view of Jacobs et al. (hereinafter “Jacob”) (Pub # US 2012/0252398 A1).
Regarding claim 1, Nguyen discloses an apparatus, provided in use in a first device (i.e., server 302 in Fig. 4) , said apparatus comprising: 
at least one processor and at least one memory including a computer program code, the at least one memory and computer program code configured to, with the at least one processor (see details in server 202 in Fig. 2), cause the apparatus at least to: 
receive first information about a context (i.e., emergency alert 410 in Fig. 4) provided by a controller (i.e., Admin/Responder 308 in Fig. 4) (see Fig. 4, [0113], [0116] for the administrative or responder computing devices send emergency alert to the server); and 
cause the first device to transmit one or more ping messages to one or more second devices (see 412 in Fig. 4, [0113] for the server receives the alert and broadcasts email, SMS, and push notification to all recipients' smartphones (or other devices), thus ping messages), said one or more ping messages comprising information about said context which causes one or more second devices to reply to the controller (see [Fig. 4, [0113] – [0116] for the alert is received via an app on recipients' smartphones (or other devices) and is displayed, stating that an active shooter is on campus, last known location X, with the words “Are you OK?” with two large buttons, one red reading “NOT OK” and one green reading “OK”; the students see the message on their phones and push OK or NOT OK, and the responses are sent to the server along with the students' locations using GPS information from their phones which is turned into a map for ease of visualization, which is transmitted to the administrators and first responders so they can see where students are okay and where they are not okay).
Nguyen teaches that the client computing platforms (204 in Fig. 2) which correspond with computing devices of recipients, relationship users, and/or administrators and responders, connect to the server via network 106 (see Fig. 1) which could be a local area network, which itself may be connected to other networks such as internet, thus obviously the received emergency alert between the server and the administrators and responder’s device is via a base station. In case the limitation “via a base station” is in question, using Jacobs’ reference as below.
In an analogous art, Jacob discloses radio access network which provides communication between the devices with the internet via base station subsystem 823 (see Jacob, Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Nguyen, and have communication between the devices with the internet via base station, as taught by Jacobs, thereby provides that the emergency alert is received from a base station. 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Nguyen (2019/0020993) which discloses SYSTEM FOR MANAGING ORGANIZATIONAL EMERGENCIES AND COORDINATING EMERGENCY RESPONSES (see reject claim 1 in part 4*).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645